            Case 2:19-cv-01902-KJM-CKD Document 4 Filed 09/19/19 Page 1 of 2



1    JOHN L. BURRIS, Esq. SBN 69888
     ADANTÉ POINTER, Esq., SBN 236229
2    MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
6    adante.pointer@johnburrisalaw.com
     melissa.nold@johnburrislaw.com
7
     Attorneys for Plaintiff
8

9

10                                 UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
     DELON THURSTON, an individual,                         CASE NO.: 2:19-cv-01902-KJM-CKD
13
                                  Plaintiff,
14                                                          NOTICE OF APPEARANCE
            vs.
15

16   CITY OF VALLEJO, a municipal corporation;
     ANDREW BIDOU, in his official capacity as
17   Chief of Police; KEVIN BARRETO individually
     and in his official capacity as Police Officer for
18
     the CITY OF VALLEJO; HEATHER LAMB,
19   individually and in her official capacity as Police
     Officer for the CITY OF VALLEJO; and DOES
20   1-50, individually and in their official capacities
     as Police Officers for the CITY OF VALLEJO,
21
     jointly and severally,
22
                                  Defendants.
23

24

25   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26          PLEASE TAKE NOTICE that Adanté D. Pointer of the Law Offices of John L. Burris,
27   7677 Oakport Street, Suite 1120, Oakland, CA 94621 hereby enters his appearance in the above-
28   captioned matter as counsel to be noticed on behalf of Plaintiff and requests copies of all briefs,



                                               NOTICE OF APPEARANCE - 1
            Case 2:19-cv-01902-KJM-CKD Document 4 Filed 09/19/19 Page 2 of 2



1    motions, order, correspondence and other papers be served on the undersigned. Counsel’s email
2    address for purposes of receipt of Notices of Electronic Filing is the following:
3    adante.pointer@johnburrislaw.com.
4

5    Dated: September 19, 2019                     LAW OFFICES OF JOHN L. BURRIS

6
                                                   __/s/ Adanté D. Pointer               _
7                                                  Adanté D. Pointer
                                                   Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            NOTICE OF APPEARANCE - 2
